DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/183,320 filed 02/23/2021. Claims 1-12 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 1, a comma --,-- should have been inserted subsequent to “assembly”  correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2006)-62623) in view of JP 05-1019, see IDS). JP (2006)-62623) discloses a bearing assembly, comprising:
a bearing  (14);
a pair of first vibration absorbing members (24/26), wherein each vibration absorbing member comprising an annular bendable flexible parts (24B, 26B); 
a pair of inner rings (16, 18) arrange on circumferential sides on the annular flexible parts (24B, 26B);

an annular second anti-vibration member (O-ring 40) sandwich between the pair of first vibration absorbing members (24/26)  in the axial direction and arranged radially outward of the inner rings (16/18); and 
an annular holding member (29), the outer ring holding ring) that is fitted onto the outer rings  (20, 22) see paragraphs [19-28] and figs. 1 and 2), wherein the first vibration dampers (24/26) each have an outer ring holding part ((see drawing illustration) (the radial and axial surfaces that hold the outer rings (20, 22)) on the outer peripheral side of the bending flexible parts (24B, 26B), and the second vibration absorbing member (40) is disposed with respect to the outer ring holding parts (see drawing illustration).  JP (2006)-62623) fails to disclose the annular holding and the outer ring having a plurality of pin holes penetrating from an outer circumference to an inner circumference thereof. JP 05-1019) discloses a center bearing support comprising an annular ring (3) coupled to a vibration damper (4) and having a plurality of pinholes (14) penetrating through the annular ring and the vibration damper. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of JP (2006)-62623) to include the pinholes of JP 05-1019) in order to reduce weight and to allow for a Jig fixture installation during manufacturing.
Regarding claim 2, JP (2006)-62623) clearly discloses the second absorbing member (40) is made from a rubber material (see fig. 1-2).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2006)-62623) in view of JP (04-34241, see ids). JP (2006)-62623) fails to disclose the second vibration absorbing member has an annular projection inclined toward a radially outward direction and having a thickness that gradually decrease in the radially outward direction. JP (04-34241) discloses a bearing support (see figs. 1 and 6) including second vibration absorbing member (7) having a projection section (7A) inclined toward a radially outer direction and having a thickness that gradually decreases in a radially outward direction. Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed to modify the second vibration absorbing member of JP .
Regarding claim 8, JP (2006)-62623) clearly shows in figs. 2 and 3, that the outer ring (20. 22) is pressed fitted the annular holding member (see drawing illustration).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2006)-62623) in view of JP (06-78619). JP (2006)-62623) fails to disclose the second vibration absorbing member (40) has an end surface in which a plurality of recesses are formed in a circumferential direction. JP (06-78619) discloses a second vibration absorbing (see fig. 10) having a plurality of recesses (60) arranged in a circumferential direction thereof (Espacenet attached translation paragraphs [0042-0045]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second vibration absorbing member of JP (2006)-62623) so as to include the plurality of recesses in view of JP (06-78619) in order to increase flexibility and to reduce weight of the system.
Regarding claim 9, JP (2006)-62623) clearly shows in figs. 2 and 3, that the outer ring (20. 22) is pressed fitted the annular holding member (see drawing illustration).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2006)-62623). JP (2006)-62623) fails to disclose the second vibration absorbing member is made from a foam material. It is old and well known that foam materials are is highly resilient, durable and flexible. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the second vibration absorption member so that ii is made from a foam material, since it has .
 Regarding claim 9, JP (2006)-62623) clearly shows in figs. 2 and 3, that the outer ring (20. 22) is pressed fitted the annular holding member (see drawing illustration).
Allowable Subject Matter
Claim 11 is allowed.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image1.png
    472
    888
    media_image1.png
    Greyscale

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656